Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-14 of U.S. Application 16/891,618 filed on June 03, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the measurement of the prevailing current value is galvanically isolated by a Hall-effect sensor or a magnetoresistive sensor”, “wherein the regulation unit is constructed from analog regulator units, as a cascade of analog and digital regulator units or of digital regulator units”, “wherein a voltage supply of the regulation unit is isolated or galvanically isolated from the supply voltage of the power supply”, and “an activation unit for switching the first switching element, said activation unit comprising one of (i) a microcontroller and (ii) an analog comparator unit with hysteresis” in claims 10, 12-14 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schweigert et al (USPGPub 20150115916) in view of Southman et al (US Pat No. 6031745). 

	

    PNG
    media_image1.png
    742
    492
    media_image1.png
    Greyscale

Prior Art: Schweigert
	
Regarding claim 1, Schweigert discloses an electronic fuse (such as S) for a power supply (such as W)at least comprising: at least two switching elements (L1, L2), a first switching element of the at least two switching elements being arranged in a main branch via (first branch connected to L1) which a supply voltage (W) is supplied to at least one output (such as to the right or RL); and a regulation unit (Uin) configured to switch a current of the first switching element when a predetermined threshold value is exceeded by a prevailing current (current sensed) value (abstract and claim 1 discloses a current limit and switching based on a threshold) ; wherein at least one second switching element (L2), which is actuated by the regulation unit, is arranged in an auxiliary branch (branch of L2) parallel to the first switching element and assumes a substantial proportion of a resulting power loss in the event of an overload (par 46 and par 51 discloses disconnecting in an event of an overload); wherein the at least second switching element is configured for linear operation (par 10 discloses the fuse works linearly and par 38 discloses by linear regulation. Therefore linear operations); and wherein the at least two switching elements are configured such that a line resistance of the second switching element (the resistance) has at least twice the amount of a line resistance of the first switching element (par 5 discloses varying internal resistances and pars 50-54 discloses internal resistances of L1 is lower than L2. Therefore L2 has at least twice the amount). Schweigert does not fully disclose the first switching element and the at least second switching element being produced using different technology.
However, Southman discloses the first switching element and the at least second switching element being produced using different technology (col 3 lines 20-36 discloses different types of transistors can be used for an electronic relay. Therefore the switching elements would be different technologies). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Schweigert in view of Southman in order to effectively protect the circuitry from harm due to varying switching elements. 

Regarding claim 2, Schweigert discloses wherein the regulation unit is further configured such that the first switching element is switched on again after an overload in an event of the prevailing current value falling below the predetermined threshold value (par 54 discloses disconnecting and then reconnecting based on overcurrent. Therefore will switch on again after an overload). 

Regarding claim 3, Schweigert discloses wherein the regulation unit is configured such that the at least two switching elements are switched off in an event of tripping (par 48 discloses disconnects based off a threshold). 

Regarding claim 4, Schweigert discloses wherein the regulation unit is configured such that the at least two switching elements are switched off in an event of tripping (pars 48 and 54 discloses disconnecting based on a value). 

Regarding claim 5, Schweigert discloses wherein the at least second switching element has a higher voltage limit than the first switching element (par 50 discloses L2 supplies more current along Iout. Therefore has a higher voltage limit). 

Regarding claim 6, Schweigert discloses wherein the first switching element comprises a field-effect transistor (shown in fig 5 where the switch is a transistor).

Regarding claim 7, Schweigert does not fully discloses wherein the at least second switching element comprises one of (i) a planar field-effect transistor, (ii) a trench field-effect transistor and (iii) as a bipolar transistor with insulated gate electrode (IGBT).
However, Southman discloses wherein the at least second switching element comprises one of (i) a planar field-effect transistor, (ii) a trench field-effect transistor and (iii) as a bipolar transistor with insulated gate electrode (IGBT) (col 3 lines 20-36 discloses different types of transistors can be used for an electronic relay including BJT and IGBT). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Schweigert in view of Southman in order to effectively protect the circuitry from harm due to varying switching elements. 

Regarding claim 8, Schweigert discloses wherein at least one current measuring resistor for a measuring a prevailing current value, said at least one current measuring resistor being arranged in series with a connection point of the at least two switching elements arranged in parallel (as shown in fig 6 where Rl is a measurement resistor and is connected in series with the two switching branches). 

Regarding claim 9, Schweigert discloses wherein a current measuring resistor arranged in series for measuring the prevailing current value for each of the at least two switching elements (as shown in fig 6 where Rl is a measurement resistor and is connected in series with the two switching branches).

Regarding claim 11, Schweigert discloses wherein the regulation unit comprises at least one first regulator for actuating the first switching element and a second regulator for actuating the at least second switching element (shown in fig 5 where Uin has Str1 and Str2 as regulators for L1 and L2 respectively). 


Allowable Subject Matter
Claims 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest an electronic fuse for a power supply at least comprising: wherein the measurement of the prevailing current value is galvanically isolated by a Hall-effect sensor or a magnetoresistive sensor in combination with the other limitations of the claim. 

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest an electronic fuse for a power supply at least comprising: wherein the regulation unit is constructed from analog regulator units, as a cascade of analog and digital regulator units or of digital regulator units in combination with the other limitations of the claim.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest an electronic fuse for a power supply at least comprising: wherein a voltage supply of the regulation unit is isolated or galvanically isolated from the supply voltage of the power supply in combination with the other limitations of the claim.

Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest an electronic fuse for a power supply at least comprising: an activation unit for switching the first switching element, said activation unit comprising one of (i) a microcontroller and (ii) an analog comparator unit with hysteresis in combination with the other limitations of the claim.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Reddy Kambham et al (USPGPub 20180278039): dsiclsoes electronic fuse with at least two switching element. 


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868